NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                Electronically Filed
                                                Intermediate Court of Appeals
                                                CAAP-XX-XXXXXXX
                                                16-NOV-2022
                                                08:12 AM
                                                Dkt. 58 ODSLJ


                            NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                       DJ, Plaintiff-Appellant, v.
                          CJ, Defendant-Appellee


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                        (FD-C NO. 12-1-6689 )


                    ORDER DISMISSING APPEAL AS MOOT
          (By:   Ginoza, Chief Judge, Leonard and Chan, JJ.)

            Plaintiff-Appellant DJ (Father) appeals from the August
12, 2021 "Order Re: Defendant's Ex Parte Motion to Shorten Time
to Hear Defendant's Emergency Motion for the Immediate Return of
Children" (8/12/21 Order) entered by the Family Court of the
First Circuit (Family Court).1        The 8/12/21 Order required that
Father return his two minor children, RJ and CJ (Children), to
Defendant-Appellee CJ, nka, CT (Mother) and awarded Mother
reasonable expenses incurred in the matter, including attorney's
fees and any other costs.
          On appeal, Father contends the Family Court erred in
granting "[Mother's] Ex Parte Motion for the Immediate Return of
the Children or, Alternatively, to Shorten Time to Hear
Defendant's Emergency Motion for the Immediate Return of
Children" (Mother's ex parte Motion) by: (1) denying him an
opportunity to be heard thereby disregarding rules of principles


     1
         The Honorable Bryant Zane presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of law or practice to Father's substantial detriment and
violating Father's due process rights; and (2) failing to inquire
as to the Children's changed circumstances and failing to
consider the Children's best interests in its 8/12/21 Order. In
particular, Father asserts the Family Court issued the 8/12/21
Order before Father could file a petition for restraining order
in a separate action, which he eventually filed on August 16,
2021, where he raised issues about the safety and well-being of
the children.
          We conclude this appeal must be dismissed on grounds of
mootness.
                          I. Background
          Father does not challenge the Family Court's September
27, 2021 "Findings of Fact and Conclusions of Law" (FOFs/COLs).
The unchallenged FOFs are thus binding on appeal. In re Doe, 99
Hawai#i 522, 538, 57 P.3d 447, 463 (2002).
           Related to its 8/12/21 Order, the Family Court made the
following FOFs:
          . . . .

          2. [Father] and [Mother] (collectively, the "parties") are
          the natural parents of [the Children];

          3. The parties were divorced on October 25, 2012;

          4. On February 1, 2016, Mother filed a Motion for Post
          Decree Relief, wherein she requested relocation of the
          Children to North Carolina;

          5. A trial on Mother's relocation motion was held on
          September 30, 2016, and the Family Court thereafter granted
          Mother's request to relocate the Children;
          6. Father appealed the Family Court's order granting
          relocation. That appeal culminated in a decision vacating
          the order and remanding to the Family Court;
          7. On remand to the Family Court, Father filed further
          motions regarding custody of the Children. Those motions
          were heard on July 22, 2020, before the Honorable Kevin T.
          Morikone;

          . . . .
          12. A settlement conference with the court was scheduled for
          March 16, 2021;

          13. Prior to the settlement conference, the parties, through
          counsel, negotiated an agreement that addressed the issues
          of custody and visitation;



                                    2
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        14. On March 15, 2021, Father's counsel submitted for the
        court's approval an order stating, inter alia, that:
              a. The parties have reached an agreement that fully
              addresses the motions set for hearing on 3/16/21;
              b. The hearing set for March 16, 2021 is removed from
              calendar;
              c. All prior consistent orders to remain in full force
              and effect, and;
              d. [The Settlement] Agreement is attached as Exhibit
              A.
        15. Attached to the March 15, 2021, submission was a
        "Stipulation and Order" prepared by Father's counsel. The
        Stipulation and Order was signed by both parties as well as
        counsel for each party;
        16. The Stipulation and Order provided that "the parties
        believe it is in the best interest of the children to avoid
        further litigation on the pending Motions";
        17. The Stipulation and Order provided that Defendant-Mother
        "is awarded physical custody of the minor children in
        Greensboro, North Carolina .... ";

        18. With respect to the Children's Summer Break, the
        Stipulation and Order provided that the Children "shall
        travel to Plaintiff's place of residence in Honolulu for
        summer visitation" and that they "shall return no less than
        one week (7 days) before school commences in the fall";

        19. The March 16, 2021, settlement conference was taken off
        calendar, and the order submitted on March 15, 2021, was
        entered by the Court on March 22, 2021.

        20. Thereafter,   Father voiced his disagreement with the
        Stipulation and   Order but did not obtain a stay or
        modification of   the order, or otherwise obtain any other
        order affecting   custody of the Children;

        21. The Children thereafter traveled to Hawai#i, and the
        Court finds that the parties understood and intended that
        the Children's travel to Hawai#i on or about June 2021 was
        for the purpose of the Children visiting with Father during
        the Children's Summer Break;
        22. On April 23, 2021, Father's counsel filed a Motion for
        Leave to Withdraw as Counsel for Plaintiff;

        23. On May 5, 2021, Plaintiff-Father, without his attorney,
        filed, among other motions, his Motion to Set Aside
        Stipulation and Order which was denied by the Court on July
        13, 2021;

        24. On July 16, 2021, Father pro se filed an Objection to
        the Court denying his Motion to Set Aside Stipulation and
        Order;
        25. On July 27, 2021, Father pro se filed, among other
        motions, a second Motion to Set Aside Stipulation and Order;




                                    3
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        26. Both the Objection and the second Motion to Set Aside
        Stipulation and Order were heard on September 1, 2021 and
        both were denied;

        27. On June 24, 2021, a hearing was held in connection with
        Father's counsel's Motion for Leave to Withdraw as Counsel.
        At the hearing Father again voiced his disagreement with the
        Stipulation and Order. The Court informed Father of the
        Court's position that the Children were present in Hawai#i
        only for the purpose of summer visitation, and were expected
        to return to North Carolina no later than seven days before
        the first day of the 2021-2022 school year;
        28. On June 24, 2021, the Court ordered that "[a]bsent
        further order of the court the children shall return to
        Defendant in North Carolina no later than seven days before
        the first day of the 2021/2022 school year.";
        29. Father did not obtain any stay or modification of the
        June 24, 2021 order;

        30. On July 2, 2021, the Court held a conference, during
        which the Court explained that Stipulation and Order signed
        by the parties and attached to the March 22, 2021, order was
        the controlling custody determination;

        31. On July 26, 2021, the Court conducted a further
        conference in which it was explained to Father that the
        Stipulation and Order remained the operative and controlling
        custody determination;

        32. On July 27, 2021, the Court signed and filed the
        Stipulation and Order as a separate document, apart from the
        March 22, 2021 order to which it had previously been
        attached;
        33. Father did not obtain any stay or modification of the
        Stipulation and Order, either in connection with the March
        22, 2021 order or following the entry of the Stipulation and
        Order as a standalone document;

        34. Based on the foregoing, the Court finds that Father had
        ample notice of both the terms and the effect of the
        Stipulation and Order.

        35. Separately, the Court finds that Father had sufficient
        notice and understanding of the Court's prior orders and the
        requirement that the Children return to North Carolina no
        later than seven days prior to the start of the 2021-2022
        school year;

        36. The start of the Children's school year in North
        Carolina was August 23, 2021, and based upon the Court's
        previous orders, the Children were to arrive back in North
        Carolina by no later than August 16, 2021;
        37. On August 12, 2021, Defendant's Ex-Parte Motion for the
        Immediate Return of the Children or, Alternatively, to
        Shorten Time to Hear Defendant's Emergency Motion for the
        Immediate Return of the Children ("Defendant-Mother's
        Motion") was considered by this Court;




                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          38. Defendant-Mother's Motion contained credible
          representations that indicated Plaintiff-Father would not
          abide by the previous orders of the Court to return the
          Children to North Carolina one week prior to the start of
          school;
          39. Based upon the credible representations made in
          Defendant-Mother's Motion including Mother's counsel's
          declaration and also considering the Court's observation of
          Father's general opposition [to] the Court's previous orders
          to return the Children to North Carolina, this Court
          believed Father would not voluntarily return the Children to
          North Carolina by August 16, 2021;

          40. On August 12, 2021, this Court granted Defendant-
          Mother's requested relief for immediate return of the
          Children without hearing which rendered moot the alternative
          requested relief to shorten time for hearing. This Court
          also awarded reasonable costs incurred;
          41. Mother's action to secure timely return of the Children
          to North Carolina was reasonably necessary and
          appropriate[.]

(Emphases and some brackets added.)
                         II. Discussion
          The Hawai#i Supreme Court has explained that
"[m]ootness is one aspect of this court's prudential rules of
justiciability concerned with ensuring the adjudication of live
controversies." Doe v. Doe, 116 Hawai#i 323, 326, 172 P.3d 1067,
1070 (2007). It is well-established that,
          a case is moot where the question to be determined is
          abstract and does not rest on existing facts or rights.
          Thus, the mootness doctrine is properly invoked where
          "events" have so affected the relations between the parties
          that the two conditions for justiciability relevant on
          appeal—adverse interest and effective remedy—have been
          compromised.

Id. (brackets, ellipsis and citation omitted).         Finally,
          a case is moot if it has lost its character as a present,
          live controversy of the kind that must exist if courts are
          to avoid advisory opinions on abstract propositions of law.
          The rule is one of the prudential rules of judicial
          self-governance founded in concern about the proper—and
          properly limited—role of the courts in a democratic society.
          We have said the suit must remain alive throughout the
          course of litigation to the moment of final appellate
          disposition to escape the mootness bar.

Id. (brackets and citation omitted). "In sum, a case is moot if
the reviewing court can no longer grant effective relief." Id.
(quotation marks, brackets, and citation omitted).
          In her answering brief, Mother contends that Father's
appeal "relates only to the Family Court's enforcement of the

                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


unchallenged requirement that Father return the Children to their
home in North Carolina ahead of the upcoming school year."
Therefore, Mother argues that Father's appeal is moot because the
8/12/21 Order did not change the Family Court's prior custody
determination and there is no effective relief available to
Father because the Children returned to North Carolina. We
agree.
          Father does not argue that an exception to the mootness
doctrine applies in this case. See Hamilton ex rel. Lethem v.
Lethem, 119 Hawai#i 1, 5, 10, 193 P.3d 839, 843, 848 (2008)
(explaining the Hawai#i Supreme Court has recognized the public
interest exception, the "capable of repetition, yet evading
review" exception, and adopting the collateral consequences
exception). Rather, in his reply brief, Father argues that the
"meaningful relief" available to him is custody of the Children
back in Hawai#i. In his opening brief, Father similarly requests
that we order the Family Court "to issue an order for the
immediate return of the children to [Father]," and an order to
the Family Court to "conduct a proper hearing regarding custody
of the children[.]" (Emphasis added.)
          However, this is not an appeal from the March 22, 2021
Stipulation and Order which set forth the Family Court's
determination of custody. Accordingly, we do not have appellate
jurisdiction to address the Stipulation and Order of custody
previously issued by the Family Court. Instead, Father appeals
only from the 8/12/21 Order which required Father to return the
Children to Mother's representatives in Hawai#i "by no later than
12:00 noon on August 14, 2021[,]" and awarded Mother attorney's
fees and costs incurred in the matter. Father does not provide
any cogent argument that the 8/12/21 Order limited his right to
visitation or otherwise changed the Family Court's orders
regarding custody and visitation. Rather, the 8/12/21 Order was
enforcing the existing custody order in the case under the March
22, 2021 Stipulation and Order.
          The unchallenged FOFs state, inter alia, "[t]he start
of the Children's school year in North Carolina was August 23,
2021, and based upon the Court's previous orders, the Children

                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


were to arrive back in North Carolina by no later than August 16,
2021[.]" In support of Mother's ex parte Motion, Mother's
counsel attested that Mother "purchased airline tickets for the
children to depart Honolulu on August 15, 2021, and arriving in
North Carolina on August 16, 2021[.]" The parties do not dispute
that the Children returned to North Carolina pursuant to the
8/12/21 Order. The 8/12/21 Order did not otherwise affect the
Family Court's determination regarding custody and visitation,
and this Court cannot grant Father the relief he seeks, because
he seeks custody and the immediate return of the Children to
Hawai#i. In other words, Father seeks to challenge the March 22,
2021 Stipulation and Order, which is not the order from which he
appealed. Further, to the extent that Father references a
petition for a restraining order in another case that he filed on
August 16, 2021, after the 8/12/21 Order was issued in this case,
that matter is not before us in this appeal.
          Finally, Father does not challenge the award of
attorney's fees and costs to Mother set forth in the 8/12/21
Order.
          There is no effective remedy available to Father in
this appeal and therefore the appeal is moot.
                         III. Conclusion
          For the reasons set forth above, this appeal is
dismissed as moot.
          DATED: Honolulu, Hawai#i, November 16, 2022.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  7